NOT DESIGNATED FOR PUBLICATION

                                            No. 122,115

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          BRETT WHEELER,
                                             Appellant,

                                                 v.

                    RENTAL MANAGEMENT SOLUTIONS and JARED MUIR,
                                   Appellees.


                                  MEMORANDUM OPINION

       Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed April 2,
2021. Affirmed.


       Brett Wheeler, appellant pro se.


       Jared Muir, of Wheatland Law Office, of Topeka, appellee pro se.


       Jonathan M. Snyder, of Snyder Law, LLC, of Topeka, for appellee Rental Management
Solutions, LLC.


Before BRUNS, P.J., BUSER, J., and WALKER, S.J.


       PER CURIAM: Brett D. Wheeler appeals the district court's dismissal of a lawsuit
he filed against Rental Management Solutions (RMS) and its attorney, Jared Muir. In his
petition, Wheeler claimed that RMS and Muir violated the provisions of the Kansas
Residential Landlord Tenant Act (KLTA), K.S.A. 58-2540 et seq. Specifically, Wheeler
alleged that a settlement agreement that he had reached with RMS in an eviction
proceeding violated the KLTA because it included attorney fees. After the district court


                                                 1
dismissed his claim as a matter of law, Wheeler filed this appeal in which he contends
that the facts establish that RMS and Muir violated the KLTA. Because we find that the
KLTA is not applicable in this case, we affirm.


                                           FACTS

       In May 2017, Wheeler entered into a lease agreement with RMS to rent an
apartment in Topeka. Several months later, in February 2018, Wheeler became
delinquent in making his rent payments. As a result, RMS retained Muir—an attorney
licensed to practice law in the state of Kansas—to file an eviction proceeding against
Wheeler.


       After receiving notice of the eviction proceeding, Wheeler called RMS in an
attempt to resolve the lawsuit. It is undisputed that the parties reached a settlement
agreement with Wheeler paying the sum of $495 in exchange for RMS dismissing the
eviction proceeding. It is also undisputed that the settlement figure was arrived at based
on the past due rent owed by Wheeler in the amount of $195 and an additional $300 to
cover the expenses incurred by RMS in retaining Muir to file the eviction action.


       In March 2019, Wheeler filed the current lawsuit against RMS and Muir. In his
petition, Wheeler alleged that the terms of the agreement to settle the first eviction
proceeding violated the KLTA. Specifically, Wheeler claimed that the KLTA was
violated because part of the amount paid in settlement was based on the attorney fees
RMS paid to Muir. In response to Wheeler's petition, both RMS and Muir filed motions
to dismiss for failure to state a claim upon which relief could be granted.


       On August 6, 2019, the district court issued a memorandum decision and order
dismissing Wheeler's claim against RMS and Muir as a matter of law. Subsequently, the



                                              2
district court also denied a motion for new trial filed by Wheeler. Thereafter, Wheeler
filed a timely notice of appeal.


                                         ANALYSIS

       The sole issue asserted by Wheeler in his brief is that "[t]he facts contained in [the
record] confirm[] that [RMS and Muir] violated K.S.A. 58-2547(a)(1) and (3)." In other
words, he argues the district court erred in finding he was not entitled to relief under the
KLTA. We note that there appears to be some confusion regarding whether the district
court dismissed Wheeler's lawsuit under K.S.A. 2020 Supp. 60-212(b) or K.S.A. 2020
Supp. 60-256. However, under the circumstances presented, the ultimate result is the
same—Wheeler's KLTA claim fails as a matter of law.


       Whether a district court erred by granting a motion to dismiss for failure to state a
claim is a question of law subject to unlimited review. In reviewing a district court's order
granting a motion to dismiss, we are to consider the facts set forth in the petition in the
light most favorable to the plaintiff and determine if dismissal as a matter of law is
appropriate. K.S.A. 2020 Supp. 60-212(b); Cohen v. Battaglia, 296 Kan. 542, 545-46,
293 P.3d 752 (2013). For the purposes of this appeal, we accept the factual allegations
asserted by Wheeler in his petition to be true.


       Here, our analysis involves statutory interpretation, which presents a question of
law subject to unlimited review. See Nauheim v. City of Topeka, 309 Kan. 145, 149-50,
432 P.3d 647 (2019). In particular, to resolve this matter we must interpret two provisions
of the KLTA—K.S.A. 58-2547(a)(1) and (3). "When a statute is plain and unambiguous,
we are not to speculate about the legislative intent behind that clear language, and we
should refrain from reading something into the statute that is not readily found in its
words." Ullery v. Othick, 304 Kan. 405, 409, 372 P.3d 1135 (2016).



                                              3
       K.S.A. 58-2547(a)(1), provides that a rental agreement may not require a landlord
or tenant to "waive or forego rights or remedies" set forth in the KLTA. Moreover,
K.S.A. 58-2547(a)(3) provides that "No rental agreement may provide that the tenant or
landlord . . . agrees to pay either party's attorneys' fees." We find neither of these
provisions of the KLTA to be applicable to the facts alleged in Wheeler's petition.


       It is important to recognize that Wheeler is not challenging the language of the
underlying rental agreement. Instead, he is asserting that the agreement to settle the
eviction proceeding violated the KLTA. Specifically, Wheeler argues that by entering
into the settlement agreement with RMS to resolve the eviction action, he waived his
rights under K.S.A. 58-2547(a)(3). However, we do not find the plain and unambiguous
language of K.S.A. 58-2547(a)(3) to be applicable under the circumstances presented in
this case.


       On its face, K.S.A. 58-2547(a) only applies to a provision in a "rental agreement"
regarding the payment of attorney fees. The term "rental agreement" is defined in K.S.A.
58-2543(k) to mean "all agreements, written or oral, and valid rules and regulations
adopted under K.S.A. 58-2556 and amendments thereto, embodying the terms and
conditions concerning the use and occupancy of a dwelling unit and premise." We do not
find that the agreement entered into between Wheeler and RMS to settle the eviction
action falls within the definition of a rental agreement as defined by the KLTA.


       Consequently, we conclude that Wheeler is not entitled to relief as a matter of law.
In reaching this conclusion, we also note that Kansas law favors the settlement of legal
disputes. Absent bad faith or fraud, litigants who agree to resolve disputes may not
subsequently repudiate their agreements. In re Estate of Thompson, 226 Kan. 437, 440-
41, 601 P.2d 1105 (1979); see James Colborn Revocable Trust v. Hummon Corp., 55
Kan. App. 2d 120, 128, 408 P.3d 987 (2017); O'Neill v. Herrington, 49 Kan. App. 2d
896, 903, 317 P.3d 139 (2014). In this case, Wheeler does not allege that RMS failed to

                                               4
abide by the terms of agreement to settle the eviction action. In fact, it is undisputed that
RMS dismissed the eviction action and that Wheeler continued to live in the apartment.


       In his brief, Wheeler also suggests that he entered into the settlement agreement
under "duress" but does not develop this argument. Furthermore, no claim for duress was
stated in his petition. It appears that Wheeler's duress argument is simply a rehash of his
argument that RMS and Muir violated K.S.A. 58-2547(a)(3). However, for the reasons
stated above, we have found—as a matter of law—that this provision of the KLTA is not
applicable to the facts alleged by Wheeler in his petition. Thus, we do not find Wheeler's
duress argument to be persuasive.


       In summary, it is important to reiterate that this case does not involve the terms of
the rental agreement. Rather, Wheeler's claim is based on the agreement to settle the
eviction proceeding. In his brief, Wheeler has cited nothing to lead us to the conclusion
that the terms of the settlement agreement violated the provisions of the KLTA.
Accordingly, we conclude that Wheeler's claim fails as a matter of law, and we affirm the
district court.


       Affirmed.




                                              5